Citation Nr: 0728328	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from October 1976 to October 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO denied the appellant's 
claim of entitlement to an increased evaluation for his left 
leg varicose veins disability.

In June 2007, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

In the VA Form 9 submitted in October 2006, the appellant 
raised the issue of service connection for a low back 
disorder secondary to his service-connected varicose veins 
disability.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant's left leg varicose veins are currently 
manifested by subjective complaints of constant pain and 
fatigue with swelling on extended standing or walking and no 
objective clinical evidence of persistent edema incompletely 
relieved by elevation of the extremity.

2.  There is no clinical evidence of stasis pigmentation or 
eczema in the left leg.

3.  The appellant's left leg varicose veins have not 
presented an exceptional or unusual disability picture not 
contemplated by the rating schedule at any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in May 2006.  
That document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The appellant was provided the content-complying notice to 
which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records.  The appellant was afforded a VA medical 
examination.  38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 
Vet. App. 370 (2002).  The appellant was also afforded a 
Board hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information relating to effective dates 
and disability ratings in its May 2006 letter, because the 
Board has denied the appellant's claim, such information is 
not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his June 2007 Travel Board hearing 
that he experienced continuous pain in his left leg every 
day, as well as some swelling in the lower part of his leg.  
He said that this caused him to be unable to stand for long 
periods of time.  He also said that he had tried elevating 
his leg and wearing the stocking.  The appellant further 
testified that he experienced edema in his leg, 
discolorization of the leg and lesions he described as 
pimples in the area around the varicose veins.  The appellant 
said that his legs would swell if he stood for a long period 
of time.  He also said that the leg would swell when he 
walked for a long period of time.  He said that most of the 
time he did not get relief by elevating his leg and that it 
did not help a lot.  The appellant further testified that he 
had had to take time off from work due to his varicose veins 
disability.

Review of the appellant's VA outpatient treatment records 
reveals that he sought treatment for complaints of leg pain 
in February 2004; he said pain medication helped some.  He 
was concerned about an area on the left thigh that was hard 
and warm with pain in the area.  He denied leg swelling or 
lesions.  On physical examination, there was no edema of the 
lower extremities.  Pulses were 2+, and there were no open 
areas or erythema.  In September 2005, the appellant reported 
for a check-up; he had no new complaints.  On physical 
examination, there was no lower extremity edema.  Pulses were 
2+ and equal.  Sensation was intact.  There were no lesions.  
In June 2006, the appellant was seen for follow-up of his 
complaint of left leg pain.  He reported experiencing 
continued intense pain, but made no mention of any other 
problem such as swelling or edema.  On physical examination, 
no edema was found in the lower extremities.  Pulses were 2+ 
and equal.  The appellant was encouraged to wear a 
compression stocking.  A July 2006 vascular surgery 
consultation note indicates that the appellant complained of 
left leg pain; there is no mention of any problem with 
swelling.  In September 2006, the appellant was seen in the 
vascular surgery clinic.  He complained of pain and 
paresthesias of his left thigh and leg.  He was noted to be 
healthy and physically active.  The appellant reported that 
compression stockings no longer alleviated his symptoms.  On 
physical examination, there were palpable pedal and groin 
pulses.  There were varicosities of the left lower extremity 
without global edema.

The appellant underwent a VA medical examination in May 2006; 
he complained of unbearable pain in his left leg.  He 
reported the use of pain medication and the use of a stocking 
when he was up and on his legs.  The appellant denied any leg 
swelling.  He said that his leg pain was aggravated by 
exercise, running and prolonged standing.  The appellant also 
reported that he had missed a couple of days from his job.  
On physical examination, the appellant's posture was erect 
and his gait was normal.  There was a prominent varicose vein 
in the left leg.  The vein was tortuous, palpable and 
nontender.  There was no swelling of the left leg.  Groin and 
pedal arteries were palpable.  There was no ulceration or 
skin breakdown along the distribution of the vein.  The 
examiner noted that the appellant's pain was subjective and 
that the appellant was active and independent in his 
activities of daily living.

The appellant's left lower extremity varicose veins have been 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under that code, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation, with or without beginning stasis pigmentation or 
eczema.  Intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery is assigned a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7120 (2006).

The Board finds that the appellant's varicose veins of the 
left lower extremity do not equal or approximate the rating 
criteria for more than a 10 percent disability evaluation.  
The clinical evidence of record demonstrates only complaints 
about pain in the left leg, especially after standing or 
walking.  The appellant never mentioned any problem with 
swelling when he sought treatment between February 2004 and 
September 2006; he did not mention swelling when discussing 
his symptoms prior to the June 2007 Board hearing - the first 
time he reported experiencing left leg swelling.  There are 
no clinical findings of persistent edema in either lower 
extremity and, in fact, there is not one single complaint of, 
or finding of, any left leg edema or swelling in the clinical 
record.  The appellant also denied experiencing any leg 
swelling at the May 2006 VA examination.  There are no 
findings of subcutaneous induration, stasis pigmentation, 
eczema or ulceration in the clinical evidence of record.  
There have been no clinical findings of any skin lesions or 
skin changes associated with the varicose veins in the 
appellant's left leg.  The current manifestations of the left 
lower extremity varicose veins do not equate with or 
approximate the schedular rating criteria for more than the 
currently assigned 10 percent disability evaluation that has 
been in effect since October 1999.

The appellant has testified that he experiences persistent 
edema in his left lower extremity as well as skin lesions due 
to his service-connected varicose veins.  Regarding the 
weight to be given the appellant's testimony, the case of 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), applies, 
wherein the United States Court of Appeals for Veterans 
Claims (Court) stated "[a] layperson can certainly provide an 
eye-witness account of a veteran's visible symptoms."  
However, as the Court further explained in that case, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge such as a diagnosis. . ." or 
etiology.  Here, the veteran is not competent to offer any 
opinion as to whether any particular lesion constitutes 
varicose vein ulceration, eczema or stasis pigmentation.  Nor 
is he competent to offer any opinion as to whether or not any 
swelling constitutes edema.  Additionally, the medical 
evidence is conclusive in showing no edema or skin lesions 
from varicose veins in left lower extremity.  Therefore, the 
current manifestations of the left lower extremity varicose 
veins do not equate with or approximate the schedular rating 
criteria for the next higher disability evaluation.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left leg 
varicose veins disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for varicose veins, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required repeated hospitalization for his 
varicose veins and he has not required any extensive 
treatment for this condition.  The appellant has not offered 
any objective evidence of any symptoms due to the varicose 
veins that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for the 10 percent schedular evaluation under the 
regulations.  The findings needed for the next higher 
evaluation of 20 percent are not currently demonstrated.  
Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 10 percent for the 
appellant's left leg varicose veins disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for the left lower 
extremity varicose veins disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


